Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 in the reply filed on 06/18/2021 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-strength steel sheet" in claims 1-2 is a relative term which renders the claim indefinite.  The terms "high-strength" are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art in view of Hasegawa et al. (US-20140377584-A1, hereinafter Hasegawa).

Regarding claim 1, Hasegawa teaches a high-strength galvanized steel sheet having excellent formability and crash worthiness with the steel sheet being suitable for a material of automotive parts ([0002]). Hasegawa further teaches a broad composition in weight percent ([0026]). Hasegawa also teaches specific alloy No. 12 (pg. 10, table 2, steel sheet No. 12) from composition C: Fe-0.20C-1.4Si-2.0Mn-0.020P-0.003S-0.400Al-0.002N-0.02Ti-0.002B (pg. 8, table 1, alloy C) which meets the compositional claim limitation. 
Hasegawa further teaches a broad range of microstructure ([0026], [0050]) which overlap the claimed range of retained austenite, bainite and tempered martensite; and has the same range of martensite. Hasegawa further teaches alloys with tempered martensite of 5µm or less ([0105]) which is within the claimed range for tempered martensite. 
Hasegawa further teaches specific alloy No. 12 (pg. 13, table 4, steel sheet No. 12) with microstructure values which are within the claimed ranges of ferrite, retained austenite and bainite and tempered martensite. Hasegawa further teaches specific alloy No. 12 has tempered martensite average grain size of 3.3 µm (pg. 13, table 4, steel sheet No. 12).
In the table below, a summary of the limitations of instant claim 1, the broad range of Hasegawa and specific alloy No. 12 are presented.

Instant Claim 1
Hasegawa Broad Range
Hasegawa Alloy No. 12
Composition (wt.%): 
C
0.15 to 0.25
0.05 or more and 0.5 or less
0.2

1.00 to 2.20
0.01 or more and 2.5 or less
1
Mn
2.00 to 3.50
0.5 or more and 3.5 or less
2
P
0.05 or less
0.003 or more and 0.100 or less
0.02
S
0.005 or less
0.02 or less
0.003
Al
0.01 to 0.50
0.010 or more and 0.5 or less
0.4
N
0.010 or less
Ti>4N (0.0125 or less)
0.002
B
0.0003 to 0.0050
0.0002 or more and 0.005 or less
0.002
Fe + Inevitable Impurities
Balance
Balance
Balance
One, two, or more selected from:


Ti
0.005 to 0.05
0.05 or less
0.02
Cu
0.003 to 0.50
0.005% or more and 2.00% or less
---
Ni
0.003 to 0.50
0.005% or more and 2.00% or less
---
Sn
0.003 to 0.50
---
---
Co
0.003 to 0.05
---
---
Mo
0.003 to 0.50
0.005% or more and 2.00% or less
---
Microstructure (vol. %):
ferrite
15% or less (including 0%)
10% or less (including 0%)
0
retained austenite
2% to 15%
5% or more and 20% or less of retained austenite
13
martensite
10% or less (including 0%)
10% or less (including 0%)
7
bainite and tempered martensite
Balance
---
(80)
tempered martensite
---
60% or more and 95% or less of
66
bainite
---
15% or less
Balance
Grain Size (µm):
ferrite
2 or less
---
---
retained austenite
2 or less
---
---
martensite
3 or less
---
---
bainite and tempered martensite
6 or less
---
---
tempered martensite
---
5 or less
3.3


Hasegawa is silent on the grain size of ferrite, retain austenite, martensite, and bainite. Additionally, Hasegawa is silent with regards to the limitation “wherein the average number of µm or more existing in the bainite and tempered martensite grains is 10 or more.”
The instant specification teaches a method of manufacturing a high strength steel sheet by hot rolling on a steel slab, a finish rolling completing temperature of 850°C to 950°C, coiling the cooled steel sheet at a coiling temperature of 550°C or lower, pickling the obtained hot-rolled steel sheet, performing an annealing, holding the heated steel sheet at a first soaking temperature, cooling the held steel sheet , heating the cooled steel sheet, and holding the heated steel sheet at a second soaking temperature ([0013]). 
Hasegawa teaches  a method of manufacturing a high strength steel sheet by hot-rolling a steel slab ([0031]), at a finish rolling temperature of an A3 transformation point or higher ([0031]), coiling the steel sheet at the coiling temperature of 300C or higher and 550 °C   or lower ([0033]), then pickling ([0034]), then performing heat treatment on the hot-rolled steel sheet, holding the steel sheet at the annealing temperature, then cooling the steel sheet, subsequently reheating the steel sheet, and holding the steel sheet at the temperature ([0035]).
However, the grains sizes of ferrite, retain austenite, martensite and bainite, and cementite grain size concentration would have naturally flowed from Hasegawa since the claimed the composition of a high strength steel sheet (pg. 13, table 4, steel sheet No. 12) is within the claimed ranges, and the disclosed processing ([0031]-[0035]) is substantially similar to the instant method ([0013]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping 
Regarding claim 2, Hasegawa further teaches broad range of V, Nb, Cr, and Ca and/or REM ([0026]) which overlap the claimed ranges of V, Nb, and Cr; and are within the claimed ranges of Ca and/or REM.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below, the compositional limitations of claim 2 and the broad range of Hasegawa are summarized. 

Instant Claim 2 (wt.%)
Hasegawa Broad Range (wt.%)
V
0.05 or less
0.005 or more and 2.00 or less
Nb
0.05 or less
0.01 or more and 0.20 or less.
Cr
0.50 or less
0.005 or more and 2.00 or less
Ca and/or REM
0.0050 or less
0.001 or more and 0.005 or less



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16 of copending Application No. 16/071,581 (‘581). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of ‘581 teach an overlapping high strength steel sheet composition and microstructure as that recited in the instant claims 1-2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are the composition claims of the instant claims and the claims of ‘581.

Instant Claims 1 -2
Claims 1-5 of ‘581
Composition (wt. %): 

C
0.15 to 0.25
0.05 to 0.30
Si
1.00 to 2.20
0.5 to 2.5
Mn
2.00 to 3.50
0.5 to 3.5
P
0.05 or less
0.003 to 0.100
S
0.005 or less
0.02 or less
Al
0.01 to 0.50
0.010 to 1.5
N
0.010 or less
0.01 or less
B
0.0003 to 0.0050
0.0002 to 0.01
Fe + Inevitable Impurities
Balance
Balance
One, two, or more selected from:

Ti
0.005 to 0.05
0.01 to 0.20
Cu
0.003 to 0.50
0.005 to 2.00
Ni
0.003 to 0.50
0.005 to 2.00
Sn
0.003 to 0.50
0.001 to 0.05
Co
0.003 to 0.05
---
Mo
0.003 to 0.50
0.005 to 2.00
One, two, or more selected from:
V
0.05 or less
0.005 to 2.00
Nb
0.05 or less
0.01 to 0.20
Cr
0.50 or less
0.005 to 2.00
Ca and/or REM
0.0050 or less
---
Microstructure (vol. %):

15 or less (including 0)
10 to 70
Retained Austenite
2 to 15
10 or less
 Martensite
10 or less (including 0)
10 or less 
Bainite and Tempered Martensite
Balance
10 to 90
Grain Size (µm):
ferrite
2 or less
---
Retained Austenite
2 or less
---
Martensite
3 or less
---
Bainite and Tempered Martensite
6 or less
---


 ‘581 is silent on the grain size of the microstructure phases. Additionally, ‘581 is silent with regards to the limitation “wherein the average number of cementite grains having a grain diameter of 0.04 µm or more existing in the bainite and tempered martensite grains is 10 or more.”
Claim 16 teaches a method of manufacturing a high strength steel sheet which overlaps the method of manufacturing a high strength steel sheet as taught by ‘581 of hot-rolling a steel slab, at a finish rolling, coiling the steel sheet, then pickling, then performing heat treatments on the hot-rolled steel sheet, holding the steel sheet at the annealing temperature, then cooling the steel sheet, subsequently reheating the steel sheet, and holding the steel sheet at the temperature ([0061]-[0086]).
However, the grains sizes of the claimed microstructure phases and cementite grain size concentration would have naturally flowed from ‘581 since the claimed the compositions of the high strength steel sheets overlap the claimed ranges, and the disclosed processing ([0061]-[0086]) is substantially similar to the method of claim 16. The same steel composition as .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,290,834 (‘834). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of ‘834 teach an overlapping high strength steel sheet composition and microstructure as that recited in the instant claims 1-2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are the composition claims of the instant claims and the claims of ‘834.

Instant Claims 1 -2
Claims 1-3 of ‘834
Composition (wt. %): 

C
0.15 to 0.25
0.05 or more and 0.5 or less
Si
1.00 to 2.20
0.01 or more and 2.5 or less
Mn
2.00 to 3.50
0.5 or more and 3.5 or less
P
0.05 or less
0.003 or more and 0.100 or less
S
0.005 or less
0.02 or less
Al
0.01 to 0.50
0.010 or more and 0.5 or less
N
0.010 or less
Ti>4N (0.0125 or less)
B
0.0003 to 0.0050
0.0002 or more and 0.005 or less
Fe + Inevitable Impurities
Balance
Balance
One, two, or more selected from:

Ti
0.005 to 0.05
0.05 or less
Cu
0.003 to 0.50
0.005 or more and 2.00 or less
Ni
0.003 to 0.50
0.005 or more and 2.00 or less

0.003 to 0.50
---
Co
0.003 to 0.05
---
Mo
0.003 to 0.50
0.005 or more and 2.00 or less
One, two, or more selected from:
V
0.05 or less
0.005 or more and 2.00 or less
Nb
0.05 or less
0.01 or more and 0.20 or less.
Cr
0.50 or less
0.005 or more and 2.00 or less
Ca and/or REM
0.0050 or less
0.001 or more and 0.005 or less
Microstructure (vol. %):
Ferrite
15 or less (including 0)
10% or less (including 0%)
Retained Austenite
2 to 15
5% or more and 20% or less
 Martensite
10 or less (including 0)
10% or less (including 0%)
Bainite and Tempered Martensite
Balance
Bainite (15 or less) and Tempered Martensite (60 to 95)
Grain Size (µm):
ferrite
2 or less
---
Retained Austenite
2 or less
---
Martensite
3 or less
---
Bainite and Tempered Martensite
6 or less
5 or less


‘834 is silent on the grain size of the microstructure phases. Additionally, ‘834 is silent with regards to the limitation “wherein the average number of cementite grains having a grain diameter of 0.04 µm or more existing in the bainite and tempered martensite grains is 10 or more.” The above properties would have naturally flowed, see above 103 rejection over ‘834 (Hasegawa). 

Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,174,396 (‘396). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘396 teach an overlapping high strength steel sheet composition and microstructure as that recited in the instant claims 1-2.

In the table below are the composition claims of the instant claims and the claims of ‘396.

Instant Claims 1 -2
Claims 1-2 of ‘396
Composition (wt. %): 

C
0.15 to 0.25
0.15 or more and 0.30 or less,
Si
1.00 to 2.20
 0.8 or more and 2.4 or less
Mn
2.00 to 3.50
2.4 or more and 3.5 or less
P
0.05 or less
0.08 or less
S
0.005 or less
 0.005 or less
Al
0.01 to 0.50
0.01 or more and 0.08 or less,
N
0.010 or less
0.010 or less,
B
0.0003 to 0.0050
0.0002% or more and
0.0050% or less
Fe + Inevitable Impurities
Balance
Balance
One, two, or more selected from:

Ti
0.005 to 0.05
0.002 or more and 0.05 or less
Cu
0.003 to 0.50
0.50 or less
Ni
0.003 to 0.50
0.50 or less
Sn
0.003 to 0.50
---
Co
0.003 to 0.05
---
Mo
0.003 to 0.50
0.50 or less
One, two, or more selected from:
V
0.05 or less
0.10 or less
Nb
0.05 or less
0.10 or less
Cr
0.50 or less
0.50 or less
Ca and/or REM
0.0050 or less
0.0050 or less
Microstructure (vol. %):
Ferrite
15 or less (including 0)
5 or less
Retained Austenite
2 to 15
10 or more and 20 or less
 Martensite
10 or less (including 0)
20 or less (including 0)
Bainite and Tempered Martensite
Balance
Balance
Grain Size (µm):
ferrite
2 or less
3 or less
Retained Austenite
2 or less
--- 
Martensite
3 or less
4 or less

6 or less
5 or less


‘396 is silent on the grain size of retained austenite. Additionally, ‘396 is silent with regards to the limitation “wherein the average number of cementite grains having a grain diameter of 0.04 µm or more existing in the bainite and tempered martensite grains is 10 or more.”
Claim 3 teaches a method of manufacturing a high strength steel sheet which overlaps the method of manufacturing a high strength steel sheet as taught by ‘396 of hot-rolling a steel slab, at a finish rolling, coiling the steel sheet, then pickling, then performing heat treatments on the hot-rolled steel sheet, holding the steel sheet at the annealing temperature, then cooling the steel sheet, subsequently reheating the steel sheet, and holding the steel sheet at the temperature (col. 10, lines 66-67; col. 11-15; col.16, lines 1-62).
However, the grains sizes of retained austenite and cementite grain size concentration would have naturally flowed from ‘396 since the claimed the compositions of the high strength steel sheets overlap the claimed ranges, and the disclosed processing (col. 10, lines 66-67; col. 11-15; col.16, lines 1-62) is substantially similar to the method of claim 3. The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features.

Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,590,504 (‘504). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘504 .
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are the composition claims of the instant claims and the claims of ‘504.

Instant Claims 1-2
Claims 1-3 of ‘504
Composition (wt. %): 

C
0.15 to 0.25
0.15 to 0.25
Si
1.00 to 2.20
1.2 to 2.5
Mn
2.00 to 3.50
2.1 to 3.5
P
0.05 or less
0.05 or less
S
0.005 or less
0.005 or less
Al
0.01 to 0.50
0.01 to 0.08
N
0.010 or less
0.010 or less
B
0.0003 to 0.0050
0.0002 to 0.0100
Fe + Inevitable Impurities
Balance
Balance
One, two, or more selected from:

Ti
0.005 to 0.05
0.002 to 0.050
Cu
0.003 to 0.50
0.50 or less
Ni
0.003 to 0.50
0.50 or less
Sn
0.003 to 0.50
---
Co
0.003 to 0.05
---
Mo
0.003 to 0.50
0.50 or less
One, two, or more selected from:
V
0.05 or less
0.05 or less
Nb
0.05 or less
0.05 or less
Cr
0.50 or less
0.50 or less
Ca and/or REM
0.0050 or less
0.0050 or less
Microstructure (vol. %):
Ferrite
15 or less (including 0)
 10 to 20
Retained Austenite
2 to 15
5 to 20
 Martensite
10 or less (including 0)
 5 to 15
Bainite and Tempered Martensite
Balance
Bainite (10 to 40) and Tempered Martensite (20 to 60)
Grain Size (µm):

2 or less
2 or less
Retained Austenite
2 or less
--- 
Martensite
3 or less
2 or less
Bainite and Tempered Martensite
6 or less
5 or less


‘504 is silent on the grain size of retained austenite. Additionally, ‘504 is silent with regards to the limitation “wherein the average number of cementite grains having a grain diameter of 0.04 µm or more existing in the bainite and tempered martensite grains is 10 or more.”
Claim 4 teaches a method of manufacturing a high strength steel sheet which overlaps the method of manufacturing a high strength steel sheet as taught by ‘504 of hot-rolling a steel slab, at a finish rolling, coiling the steel sheet, then pickling, then performing heat treatments on the hot-rolled steel sheet, holding the steel sheet at the annealing temperature, then cooling the steel sheet, subsequently reheating the steel sheet, and holding the steel sheet at the temperature (col. 4, lines 25-67; col. 5, lines 1-6).
However, the grains sizes of retained austenite and cementite grain size concentration would have naturally flowed from ‘504 since the claimed the compositions of the high strength steel sheets overlap the claimed ranges, and the disclosed processing (col. 4, lines 25-67; col. 5, lines 1-6) is substantially similar to the method of claim 4. The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,077,486 (‘486). Although the claims at issue claims 1-5 of ‘486 teach an overlapping high strength steel sheet composition and microstructure as that recited in the instant claims 1-2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are the composition claims of the instant claims and the claims of ‘486.

Instant Claims 1-2
Claims 1-5 of ‘486
Composition (wt. %): 

C
0.15 to 0.25
0.15 to 0.27
Si
1.00 to 2.20
0.8 to 2.4
Mn
2.00 to 3.50
2.3 to 3.5
P
0.05 or less
0.08 or less
S
0.005 or less
0.005 or less
Al
0.01 to 0.50
0.01 to 0.08
N
0.010 or less
0.010 or less
B
0.0003 to 0.0050
0.0050 or less
Fe + Inevitable Impurities
Balance
Balance
One, two, or more selected from:

Ti
0.005 to 0.05
0.10 or less
Cu
0.003 to 0.50
0.50 or less
Ni
0.003 to 0.50
0.50 or less
Sn
0.003 to 0.50
0.1 or less
Co
0.003 to 0.05
0.1 or less
Mo
0.003 to 0.50
0.50 or less
One, two, or more selected from:
V
0.05 or less
0.10 or less
Nb
0.05 or less
0.10 or less
Cr
0.50 or less
0.50 or less
Ca and/or REM
0.0050 or less
0.0050 or less
Microstructure (vol. %):
Ferrite
15 or less (including 0)
 3 to 20
Retained Austenite
2 to 15
5 to 20
 Martensite
10 or less (including 0)
 5 to 20

Balance
Balance
Grain Size (µm):
ferrite
2 or less
5 or less
Retained Austenite
2 or less
2 or less
Martensite
3 or less
2 or less
Bainite and Tempered Martensite
6 or less
---


‘486 is silent on the grain size of bainite and tempered martensite. Additionally, ‘486 is silent with regards to the limitation “wherein the average number of cementite grains having a grain diameter of 0.04 µm or more existing in the bainite and tempered martensite grains is 10 or more.”
Claim 6 teaches a method of manufacturing a high strength steel sheet which overlaps the method of manufacturing a high strength steel sheet as taught by ‘486 of hot-rolling a steel slab, at a finish rolling, coiling the steel sheet, then pickling, then performing heat treatments on the hot-rolled steel sheet, holding the steel sheet at the annealing temperature, then cooling the steel sheet, subsequently reheating the steel sheet, and holding the steel sheet at the temperature (col. 8, lines 24-67; col. 9-11; col. 12, lines 1-60).
However, the grains sizes of bainite and tempered martensite and cementite grain size concentration would have naturally flowed from ‘486 since the claimed the compositions of the high strength steel sheets overlap the claimed ranges, and the disclosed processing (col. 8, lines 24-67; col. 9-11; col. 12, lines 1-60) is substantially similar to the method of claim 6. The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734